Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The office action is being examined in response to the application filed by the applicant on May 9th, 2020.
Claims 1-4 are pending and have been examined.
This Action is made NON-FINAL.
The examiner would like to note that this application is now being examined by examiner John Hobbs III.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 discloses “he robot programming system according to claim 1,”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Lines 7-8  in claim 1 disclose “a robot program storage section that stores the robot program”.  The term used as a substitute for means is “a robot program storage section” and is modified by the functional language “that stores the robot program”.  The “robot program storage section” is not modified by sufficient structure in the claim.
Lines 9-10 in claim 1 disclose “a press program storage section that stores a press program”.  The term used as a substitute for means is “a press program storage section” and is modified by the functional language “at stores a press program”.  The “press program storage section” is not modified by sufficient structure in the claim.
Lines 12-13 in claim 1 disclose “a template program setting section that causes the robot program storage section to store,”.  The term used as a substitute for means is “a template program setting section” and is modified by the functional language “that causes the robot program storage section to store”.  The “template program setting section” is not modified by sufficient structure in the claim.
Lines 16-18 in claim 1 disclose “a model placing section that places three-dimensional models of the workpiece, the one or more robots, and the one or more press machines in a virtual space”.  The term used as a substitute for means is “a model placing section” and is modified by the functional language “that places three-dimensional models of the workpiece, the one or more robots, and the one or more press machines in a virtual space”.  The “model placing section” is not modified by sufficient structure in the claim.
Lines 19-21 in claim 1 disclose “a robot movement processing section that causes the three-dimensional model or models of the one or more robots to move”.  The term used as a substitute for means is “a robot movement processing section” and is modified by the functional language “that causes the three-dimensional model or models of the one or more robots to move”.  The “robot movement processing section” is not modified by sufficient structure in the claim.
Lines 22-24 in claim 1 disclose “a press movement processing section that causes the three-dimensional model or models of the one or more press machines to move”.  The term used as a substitute for means is “a press movement processing section” and is modified by the functional language “that causes the three-dimensional model or models of the one or more press machines to move”.  The “press movement processing section” is not modified by sufficient structure in the claim.
Lines 25-26 in claim 1 disclose “an interference detection section that detects interference”.  The term used as a substitute for means is “an interference detection section” and is modified by the functional language “that detects interference”.  The “interference detection section” is not modified by sufficient structure in the claim.
Lines 29-30 in claim 1 disclose “a robot program modification section that modifies the robot program”.  The term used as a substitute for means is “a robot program modification section” and is modified by the functional language “that modifies the robot program”.  The “robot program modification section” is not modified by sufficient structure in the claim.
Lines 2-3 in claim 4 disclose “a profile data setting section that causes the press program storage section to store”.  The term used as a substitute for means is “a profile data setting section” and is modified by the functional language “that causes the press program storage section to store”.  The “profile data setting section” is not modified by sufficient structure in the claim.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the 0invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
“a robot program storage section that stores the robot program”, Claim 1 lines 7-8.
“a press program storage section that stores a press program”, Claim 1 lines 9-10.
“a template program setting section that causes the robot program storage section to store”, Claim 1 lines 12-13.
“a model placing section that places three-dimensional models of the workpiece, the one or more robots, and the one or more press machines in a virtual space”, Claim 1 lines 16-18.
“a robot movement processing section that causes the three-dimensional model or models of the one or more robots to move”, Claim 1 lines 19-21.
“a press movement processing section that causes the three-dimensional model or models of the one or more press machines to move”, Claim 1 lines 22-24.
“an interference detection section that detects interference”, Claim 1 lines 25-26.
“a robot program modification section that modifies the robot program”, Claim 1 lines 29-30.
“a profile data setting section that causes the press program storage section to store”, Claim 4 lines 2-3.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pub. No. 20200041979) in view of Sekiyama (US Pub. No. 20140277737).
Regarding Claim 1:
A robot programming system that creates a robot program that instructs one or more robots how to move in a press working system comprising the one or more robots that transfer a workpiece and one or more press machines that work the workpiece while holding the workpiece between dies, the robot programming system comprising: ([0020], discloses a simulation program for simulating conveying material between two press machines)
a robot program storage section that stores the robot program; ([0046], discloses a memory storing a control program that defines the operation procedures of the conveyance apparatus)
a press program storage section that stores a press program that instructs the one or more press machines how to move; ([0046], discloses a memory storing a control program that defines the operation procedures of the press apparatus)
Yamada does teach storing a program to instruct robot to move.  Yamada does not teach a template or first program, however, Sekiyama does teach:
a template program setting section that causes the robot program storage section to store, as an initial version of the robot program, a template program that instructs the one or more robots how to move basically; ([0047], does teach a first trajectory generator to send a first trajectory to the augmented-reality-space)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the program storage section in Yamada to incorporate the first trajectory generator in Sekiyama because storage and generation of an initial trajectory or program would facilitate teaching of behaviors to the robot ([0005]).
Yamada further teaches:
a model placing section that places three-dimensional models of the workpiece, the one or more robots, and the one or more press machines in a virtual space; ([0062], discloses a shape model generating unit that generates shapes in the virtual space)
a robot movement processing section that causes the three-dimensional model or models of the one or more robots to move according to the robot program; ([0063], discloses a command setting unit that executes operation of the shape model; see also [0064]- [0065])
a press movement processing section that causes the three-dimensional model or models of the one or more press machines to move according to the press program; ([0063], discloses a command setting unit that executes operation of the shape model; [0100], discloses the press as part of the shape model; see also [0064] - [0065])
an interference detection section that detects 19P00262USO (FANF-757US)22 interference between the three-dimensional models of the workpiece, the one or more robots, and the one or more press machines; and ([0065], discloses an interference check unit that determines whether the press or the conveyance apparatus will interfere with the other based on simulation; see also [0202])
Yamada does teach detecting interference and avoiding it.  Yamada does not teach modifying an original program when interference is detected, however, Sekiyama does teach:
a robot program modification section that modifies the robot program stored in the robot program storage section to prevent interference detected by the interference detection section. ([0101], discloses a program modifying unit for modifying the trajectory when interference is detected)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the interference detection of Yamada to incorporate the ability to act on modifying a path to avoid the interference of Sekiyama because this would have allowed for the behavior to be taught to the robot ([0005]).

Regarding Claim 2:
The combination of Yamada and Sekiyama teaches the limitations of claim 1. Yamada does not teach however Sekiyama does teach:
wherein, when the interference is detected, the robot program modification section shifts a target position of the robot in a direction in which the die moves. ([0097], discloses the modified trajectory is modified by shifting it in a direct outside of the safety zone or outside of contacting an object)
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the interference detection of Yamada to adjust the trajectory / target position away from the object causing interreference while still translating the object in the intended direction. This modification would allow for teaching the robot to avoid interference while still completing the task. 

Regarding Claim 4:
The combination of Yamada and Sekiyama teach the limitations of claim 1.  Yamada further teaches:
further comprising a profile data setting section that causes the press program storage section to store the press program according to profile data that records what position the die is in at each time point when the press machine is actually moved. ([0048], discloses operation of the press based on the stored program; [0046], discloses program stored in memory)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Pub. No. 20200041979) in view of Sekiyama (US Pub. No. 20140277737) further in view of Kaneko (US Pub. No. 20140364997).
Regarding Claim 3: 
The combination of Yamada and Sekiyama teaches the limitations of claim 1 and  using the operating parameters when generating trajectories.  Yamada does not teach adjusting a speed or acceleration of the robot, however, Kaneko does teach:
wherein the robot program modification section adjusts a movement speed or acceleration of the robot. ([0005], discloses the ability to increase, decrease or maintain speed of the robot when transferring a workpiece between presses)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the trajectory generation taught by the combination of Yamada and Sekiyama to incorporate the speed modification capabilities of Kaneko because this would improve press line efficiency ([0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Fujita (CN 101479734) discloses a simulation device for simulating interlinking equipment such as transferring a piece between two punch machines.  Suzuki (US Pub. No. 20200130184) discloses a system for programing a robot where an original program is modified based on potential interference. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664